Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to the applicant’s Request for Continued Examination filed on 02/04/2021 in which Claims 1-40 are presented for examination.
Status of claims
Claims 1-40 are pending; of which claims 21-40 are allowed.
Terminal Disclaimer

The terminal disclaimer filed on 10/19/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US Patents No. 10,594,719 and 10,609,065 have been reviewed and are accepted. The terminal disclaimers have been recorded.

Examiner’s Comments 
The terminal disclaimer filed on 02/04/2021 has been reviewed and entered. Although paragraph [0063] of the reference US 20100333199 A1 discloses [The database may then delete records of these scans and their detailed results, while still maintaining any summarized or trend data] However, the reference does not teach the claimed limitation “deletes the executable threat analysis tool and the system data set”
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “receiving threat parameters associated with an enterprise management system. A tool is used based on the threat parameters. A system data set is collected based on the threat parameters associated with the computing system and system data set to a data store. A multiple of system data sets associated with the multiple of computing systems is obtained from the data store. The multiple of system data sets is analyzed to identify potential threats. A threat report is generated which has multiple identified potential threats from computing systems of the computing systems. An alert is caused including the threat report to be provided to the enterprise management system”; in combination with all the elements of each independent claim as amended by Applicant on 02/04/2021. The claim has been considered persuasive, in light of its limitations, as well as enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491